This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1022

                                   State of Minnesota,
                                       Respondent,

                                           vs.

                                 Melissa Jill Thompson,
                                       Appellant.

                                   Filed June 29, 2015
                                        Affirmed
                                     Chutich, Judge

                             Hennepin County District Court
                                File No. 27-CR-13-5913

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Kelly O’Neill Moller, Assistant County
Attorney, Samuel Tunheim, Certified Student Attorney, Minneapolis, Minnesota (for
respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, St. Paul, Minnesota; and

Andrew W. Crouse, Special Assistant State Public Defender, St. Paul, Minnesota (for
appellant)

         Considered and decided by Chutich, Presiding Judge; Connolly, Judge; and Kirk,

Judge.
                        UNPUBLISHED OPINION

CHUTICH, Judge

      On appeal from a conviction of fifth-degree possession of a controlled substance,

appellant Melissa Thompson challenges the district court’s denial of her motion to

suppress the evidence of heroin.       She contends that police conducted an illegal

warrantless stop and search of her car based solely on information provided by an

informant. Because the informant was reliable and police had reasonable, articulable

suspicion to stop Thompson, we affirm.

                                         FACTS

      Around mid-afternoon on February 22, 2013, Minneapolis Police Officers Peter

Stanton and Adrian Infante received a call from a security and loss prevention officer

who worked at Cub Foods (the security guard). The security guard had called from a

city-issued cell phone that was purchased as a crime prevention tool by the Broadway

Coalition, an organization aimed at preventing crime. Loss prevention officers, like the

security guard, were given these cell phones and the numbers of the officers working in

their area as a way for members of the community to easily contact the police.

      Officer Stanton testified that he and other officers knew the security guard because

they had helped him with crime-related issues at the Cub Foods store, including arresting

many customers for using heroin in the store’s bathroom. Officer Stanton also testified

that he had worked with the security guard on many occasions and trusted the guard’s

expertise in recognizing when someone was under the influence of drugs or alcohol.




                                            2
Officer Stanton said that the security guard had never falsely identified someone as being

under the influence when the person was not.

         The security guard told Officer Stanton that he saw a woman with a small child in

the store and that the woman appeared to be under the influence. The woman was later

identified as appellant Melissa Thompson. The security guard also told Officer Stanton

that Thompson had purchased syringes with cash. He said that Thompson had left the

store, he described the make and model of her car, and he gave its license plate number to

Officer Stanton. The security guard also said that he was fearful for the safety of the

child.    Officers Stanton and Infante observed a car matching the security guard’s

description leaving the store’s parking lot. They verified that the car was driven by a

female and saw that it contained a child’s car seat.

         Despite observing no traffic violations, Officers Stanton and Infante immediately

pulled Thompson over. When they approached her car, they testified that the driver was

making movements toward the car’s passenger side and appeared to be reaching for

something or stowing something.         Officer Infante testified that he saw Thompson

attempting to hide syringes. The officers also testified that they saw pieces of tin foil

with burn marks, cellophane wrappers, and lighters on the car’s floor. Thompson’s 16-

month-old daughter was in the back seat.

         The officers further testified that Thompson appeared to be under the influence of

a controlled substance because she had pinpoint pupils, and she was sluggish and

disoriented. Officer Infante said that Thompson had trouble obeying simple commands.

He then handcuffed Thompson and put her in the police car. Officer Infante searched the


                                             3
car and recovered tin foil, cellophane, lighters, and the syringes that Thompson had

purchased at the store, all of which he testified were paraphernalia associated with drug

use. Officer Stanton found Thompson’s purse on the floor of her car and found a pill

bottle containing a white powdery substance that field-tested positive for heroin.

       Thompson was charged with fifth-degree possession of a controlled substance.

See Minn. Stat. §152.025, subd. 2(a)(1) (2012). Thompson moved to suppress the heroin

recovered in her purse, arguing that the police lacked reasonable, articulable suspicion to

stop her car. The district court held a Rasmussen hearing and denied the motion to

suppress.   After a stipulated-facts trial, Thompson was found guilty of fifth-degree

possession of a controlled substance. The district court stayed adjudication for three

years, placed Thompson on probation for that three-year period, and ordered Thompson

to serve 30 days at the workhouse by electronic home monitoring. Thompson appealed.

                                     DECISION

       On appeal from a pretrial order denying a motion to suppress, this court

independently reviews the facts and determines, as a matter of law, whether the district

court erred in suppressing the evidence. State v. Flowers, 734 N.W.2d 239, 247 (Minn.

2007). When the facts are not in dispute, the legality of an investigatory stop is a

question of law that this court reviews de novo. Id. at 248.

       The United States and Minnesota Constitutions protect against “unreasonable

searches and seizures.” U.S. Const. amend. IV; Minn. Const. art. I, § 10. “The United

States Supreme Court has held that ‘an officer may, consistent with the Fourth

Amendment, conduct a brief, investigatory stop when the officer has a reasonable,


                                             4
articulable suspicion that criminal activity is afoot.’” State v. Timberlake, 744 N.W.2d
390, 393 (Minn. 2008) (quoting Illinois v. Wardlow, 528 U.S. 119, 123, 120 S. Ct. 673,

675 (2000)). While the reasonable suspicion standard is not high, an officer’s suspicion

must not be the product of “mere whim, caprice or idle curiosity.” State v. Anderson, 683
N.W.2d 818, 823 (Minn. 2004). To meet the reasonable suspicion threshold, an officer

“must articulate a particularized and objective basis for suspecting the particular person

stopped of criminal activity.” Timberlake, 744 N.W.2d at 393 (quotation omitted).

       This court considers the totality of the circumstances to determine if reasonable

suspicion exists.   State v. Davis, 732 N.W.2d 173, 182 (Minn. 2007).            Id.   “The

information necessary to support an investigative stop need not be based on the officer’s

personal observations, rather, the police can base an investigative stop on an informant’s

tip if it has sufficient indicia of reliability.” In re Welfare of G.M., 560 N.W.2d 687, 691

(Minn. 1997). Tips from private citizen informants are presumed reliable, especially

“when informants give information about their identity so that the police can locate them

if necessary.” Timberlake, 744 N.W.2d at 394.

       Thompson argues that the tip did not give police reasonable suspicion of criminal

activity because the security guard failed to provide specific, articulable facts to support

his conclusion that Thompson “appeared to be under the influence.” In support of this

argument, Thompson relies on Olson v. Commissioner of Public Safety, 371 N.W.2d 552

(Minn. 1985). The state argues, and we agree, that the tip was sufficient to give police

reasonable suspicion to stop Thompson.




                                             5
       In Olson, police received a tip from an anonymous citizen who called regarding a

suspected drunk driver. Id. at 553. Officers spotted the car that the anonymous citizen

had described and followed it for about half a mile. Id. They did not observe any erratic

driving but stopped the car anyway. Id. The supreme court concluded that the police did

not have the requisite reasonable suspicion to stop the car because the anonymous tip

lacked a sufficient indicia of reliability. Id. at 556. The supreme court explained that the

tip lacked reliability because “we know nothing about the informant and nothing about

what the informant saw which led him or her to believe the [appellant] was ‘possibly’

drunk.” Id. The supreme court also noted that “[i]t would have been a simple matter for

the dispatcher to have elicited some minimal specific and articulable facts from the

anonymous caller to support the caller’s bare assertion of a possibly drunk driver on the

road.” Id.

       But contrary to Thompson’s assertion, Olson does not stand for the proposition

that every informant’s tip must include specific, articulable facts before police can rely on

them for a stop.   Rather, Olson focused on the anonymity of the caller and determined

that the tip’s anonymous origins, combined with its lack of specific facts supporting the

allegation of criminal activity, showed that police lacked an adequate basis for the stop.

Id.

       Courts have upheld investigatory stops based on general tips of drunk driving so

long as the informant can be identified, and the record supports an inference that the

informant’s tip was based on personal observation. See, e.g., Navarette v. California, 134
S. Ct. 1683, 1689-90 (2014) (concluding that an unidentified 911 caller’s tip that a truck


                                             6
had run her off the road had a sufficient indicia of reliability because the tip described the

truck, police located the truck in the area that confirmed the caller’s timeline of events,

and the caller used the 911 emergency system that permits authorities to identify and to

trace the caller); City of Minnetonka v. Shepherd, 420 N.W.2d 887, 891 (Minn. 1988)

(stating that a gas station attendant’s tip that a driver was intoxicated was sufficient to

justify an investigatory stop); Magnuson v. Comm’r of Pub. Safety, 703 N.W.2d 557,

560-61 (Minn. App. 2005) (stating that an identified citizen’s tip that a driver was drunk

was sufficient to establish reasonable suspicion because it was based on the informant’s

personal observation); State v. Pealer, 488 N.W.2d 3, 5 (Minn. App. 1992) (concluding

that police had reasonable suspicion for an investigatory stop based on a known,

confidential informant’s tip that a driver was intoxicated); Playle v. Comm’r of Pub.

Safety, 439 N.W.2d 747, 749 (Minn. App. 1989) (concluding that a Burger King

employee’s tip that a driver was drunk was sufficient to justify an investigatory stop

because the employee personally observed the driver).

       For example in Shepherd, a gas station attendant called police and stated that he

observed an intoxicated driver leave the gas station and gave a description of the car and

its license plate number. 420 N.W.2d at 888. Police stopped the car and the driver failed

a breath test. Id. at 888-89. The district court granted the driver’s motion to suppress,

reasoning that suppression was required under Olson. Id. at 889. This court agreed with

the district court. Id.

       The supreme court reversed, concluding that reliance on Olson was misplaced

because the informant in Olson was anonymous and provided little information beyond


                                              7
an assertion that the driver was drunk. Id. at 890-91. In contrast, the informant in

Shepherd identified himself as a gas station attendant at the Q Petroleum Station in

Minnetonka. Id. at 890. This distinction was relevant because “[b]y so describing

himself, the caller knowingly gave the police a way of verifying that the caller was who

he said he was.” Id. The supreme court also distinguished Olson based on personal

observation: the informant in Shepherd was a gas station attendant who said that an

intoxicated driver just left the station whereas the informant in Olson provided no

information from which the court could infer personal observation. Id. at 891.

       Here, even more so than the informant in Shepherd, the security guard was

identifiable: he had worked with police on numerous occasions and had a city-issued cell

phone to call local officers on patrol. The security guard had also never mistakenly

identified a person under the influence. Because this court will credit a layperson’s

opinion regarding whether a person is under the influence, Playle, 439 N.W.2d at 749,

the security guard’s conclusion that Thompson was under the influence applies with even

greater weight considering his successful track record with police.

       The record also shows that the security guard’s conclusion was based on personal

observation: using the store’s video surveillance, the guard watched Thompson and

determined that she was under the influence. Thompson argues that video surveillance

does not equate to “personal observation” because the guard could not see her eyes, smell

her breath, hear her speech, or see if she had trouble following directions. We disagree.

       Thompson cites no caselaw to support her contention that watching a person on a

surveillance camera is not “personal observation,” and Thompson has provided no


                                             8
evidence to show that the guard’s ability to observe Thompson’s behavior would be

curtailed by using the store’s surveillance cameras.1 We therefore conclude that the

security guard’s use of video surveillance was sufficient personal observation.

       Thompson further contends that police could not rely on the security guard’s tip

because it used equivocal language: the tip said that Thompson appeared to be under the

influence instead of stating that she was under the influence. This court has rejected a

similar argument in the past, and we do not find this distinction persuasive based on the

circumstances here. See State v. Hjelmstad, 535 N.W.2d 663, 666 (Minn. App. 1995)

(concluding that the difference between the informant’s equivocal statement that the

driver was “possibly drunk” versus a more definite statement of “drunk” was a distinction

of “little significance”).

       Thompson next argues that police cannot rely on the fact that she bought syringes

with cash to justify reasonable suspicion of criminal activity because using cash and

buying syringes are not criminal acts and could have innocent explanations. Buying

syringes with cash is not a criminal act.       But this court can consider acts wholly

consistent with innocent explanations in a totality of the circumstances analysis. See

State v. Martinson, 581 N.W.2d 846, 852 (Minn. 1998). And in light of the security

guard’s observations of Thompson, these facts help support a finding of reasonable

suspicion.



1
  In fact, although we do not rely on this suspicion, we assume that the video surveillance
technology is sophisticated enough to allow a security guard to zoom in on a particular
customer who is displaying suspicious behavior.

                                            9
       Finally, Thompson argues that police had no reasonable, articulable suspicion to

stop her because they did not corroborate the security guard’s tip. We disagree.

       The record shows that police corroborated several key facts from the tip before

they pulled Thompson over, including the security guard’s description of her car, her

license plate number, and the fact that her car had a baby carrier. When a tip regarding a

driver under the influence provides sufficient reasonable suspicion, as it did here, police

are encouraged to investigate immediately rather than increase the chance that the suspect

would be involved in an accident. See Playle, 439 N.W.2d at 749. We also recognize

that the presence of the child in the backseat—although not a factor contributing to

reasonable suspicion—added to the exigency of the situation and explains why the

officers reasonably chose not to observe Thompson’s behavior in traffic before stopping

her car.

       Given the totality of the circumstances, the police had reasonable, articulable

suspicion to stop Thompson. Accordingly, the district court properly denied Thompson’s

motion to suppress.

       Affirmed.




                                            10